Order entered April 7, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00173-CV

                  HICKS ACQUISITION COMPANY II INC., Appellant

                                               V.

                    R.R. DONNELLEY & SONS COMPANY, Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-13-03679-CV

                                           ORDER
       By joint motion filed April 3, 2014, the parties inform us that they have settled the claims

at issue and move for a stay of the appeal so that they may finalize the settlement documents.

We GRANT the motion, ABATE the appeal, and ORDER the parties to submit either a status

report or motion to dismiss the appeal within thirty days of the date of this order. The appeal

shall be reinstated May 12, 2014 or upon the parties’ filing of the status report or motion to

dismiss, whichever occurs sooner.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE